

116 HR 4835 IH: Supporting Trauma-Informed Education Practices Act of 2019
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4835IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Mrs. Hayes (for herself and Ms. Wild) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide grants to improve trauma support services and mental health care for children and youth
			 in educational settings, and for other purposes.
	
 1.Short titleThis Act may be cited as the Supporting Trauma-Informed Education Practices Act of 2019. 2.Grants to improve trauma support services and mental health care for children and youth in educational settings (a)Grants, contracts, and cooperative agreements authorizedThe Secretary, in coordination with the Assistant Secretary for Mental Health and Substance Use, is authorized to award grants to, or enter into contracts or cooperative agreements with, State educational agencies, local educational agencies, Indian Tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act) or their tribal educational agencies, a school operated by the Bureau of Indian Education, a Regional Corporation, or a Native Hawaiian educational organization, for the purpose of increasing student access to evidence-based trauma support services and mental health care by developing innovative initiatives, activities, or programs to link local school systems with local trauma-informed support and mental health systems, including those under the Indian Health Service.
 (b)DurationWith respect to a grant, contract, or cooperative agreement awarded or entered into under this section, the period during which payments under such grant, contract, or agreement are made to the recipient may not exceed 4 years.
 (c)Use of fundsAn entity that receives a grant, contract, or cooperative agreement under this section shall use amounts made available through such grant, contract, or cooperative agreement for evidence-based activities, which shall include any of the following:
 (1)Collaborative efforts between school-based service systems and trauma-informed support and mental health service systems to provide, develop, or improve prevention, screening, referral, and treatment and support services to students, such as providing trauma screenings to identify students in need of specialized support.
 (2)To implement schoolwide positive behavioral interventions and supports, or other trauma-informed models of support.
 (3)To provide professional development to teachers, teacher assistants, school leaders, specialized instructional support personnel, and mental health professionals that—
 (A)fosters safe and stable learning environments that prevent and mitigate the effects of trauma, including through social and emotional learning;
 (B)improves school capacity to identify, refer, and provide services to students in need of trauma support or behavioral health services; or
 (C)reflects the best practices for trauma-informed identification, referral, and support developed by the Interagency Task Force on Trauma-Informed Care.
 (4)Services at a full-service community school that focuses on trauma-informed supports, which may include a full-time site coordinator, or other activities consistent with section 4625 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7275).
 (5)Engaging families and communities in efforts to increase awareness of child and youth trauma, which may include sharing best practices with law enforcement regarding trauma-informed care and working with mental health professionals to provide interventions, as well as longer term coordinated care within the community for children and youth who have experienced trauma and their families.
 (6)To provide technical assistance to school systems and mental health agencies. (7)To evaluate the effectiveness of the program carried out under this section in increasing student access to evidence-based trauma support services and mental health care.
 (8)To establish partnerships with or provide subgrants to Head Start agencies (including Early Head Start agencies), public and private preschool programs, child care programs (including home-based providers), or other entities described in subsection (a), to include such entities described in this paragraph in the evidence-based trauma initiatives, activities, support services, and mental health systems established under this section in order to provide, develop, or improve prevention, screening, referral, and treatment and support services to young children and their families.
 (d)ApplicationsTo be eligible to receive a grant, contract, or cooperative agreement under this section, an entity described in subsection (a) shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require, which shall include the following:
 (1)A description of the innovative initiatives, activities, or programs to be funded under the grant, contract, or cooperative agreement, including how such program will increase access to evidence-based trauma support services and mental health care for students, and, as applicable, the families of such students.
 (2)A description of how the program will provide linguistically appropriate and culturally competent services.
 (3)A description of how the program will support students and the school in improving the school climate in order to support an environment conducive to learning.
 (4)An assurance that— (A)persons providing services under the grant, contract, or cooperative agreement are adequately trained to provide such services; and
 (B)teachers, school leaders, administrators, specialized instructional support personnel, representatives of local Indian Tribes or tribal organizations as appropriate, other school personnel, and parents or guardians of students participating in services under this section will be engaged and involved in the design and implementation of the services.
 (5)A description of how the applicant will support and integrate existing school-based services with the program in order to provide mental health services for students, as appropriate.
 (6)A description of the entities in the community with which the applicant will partner or to which the applicant will provide subgrants in accordance with subsection (c)(8).
				(e)Interagency agreements
 (1)Local interagency agreementsTo ensure the provision of the services described in subsection (c), a recipient of a grant, contract, or cooperative agreement under this section, or their designee, shall establish a local interagency agreement among local educational agencies, agencies responsible for early childhood education programs, Head Start agencies (including Early Head Start agencies), juvenile justice authorities, mental health agencies, child welfare agencies, and other relevant agencies, authorities, or entities in the community that will be involved in the provision of such services.
 (2)ContentsIn ensuring the provision of the services described in subsection (c), the local interagency agreement shall specify with respect to each agency, authority, or entity that is a party to such agreement—
 (A)the financial responsibility for the services; (B)the conditions and terms of responsibility for the services, including quality, accountability, and coordination of the services; and
 (C)the conditions and terms of reimbursement among such agencies, authorities, or entities, including procedures for dispute resolution.
 (f)EvaluationThe Secretary shall reserve not more than 3 percent of the funds made available under subsection (l) for each fiscal year to—
 (1)conduct a rigorous, independent evaluation of the activities funded under this section; and (2)disseminate and promote the utilization of evidence-based practices regarding trauma support services and mental health care.
 (g)Distribution of awardsThe Secretary shall ensure that grants, contracts, and cooperative agreements awarded or entered into under this section are equitably distributed among the geographical regions of the United States and among tribal, urban, suburban, and rural populations.
 (h)Rule of constructionNothing in this section shall be construed— (1)to prohibit an entity involved with a program carried out under this section from reporting a crime that is committed by a student to appropriate authorities; or
 (2)to prevent Federal, State, and tribal law enforcement and judicial authorities from exercising their responsibilities with regard to the application of Federal, tribal, and State law to crimes committed by a student.
 (i)Supplement, not supplantAny services provided through programs carried out under this section shall supplement, and not supplant, existing mental health services, including any special education and related services provided under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.).
 (j)Consultation with Indian tribesIn carrying out subsection (a), the Secretary shall, in a timely manner, meaningfully consult with Indian Tribes and their representatives to ensure notice of eligibility.
 (k)DefinitionsIn this section: (1)Elementary schoolThe term elementary school has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)Evidence-basedThe term evidence-based has the meaning given such term in section 8101(21)(A)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(21)(A)(i)).
 (3)Native hawaiian educational organizationThe term Native Hawaiian educational organization has the meaning given such term in section 6207 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7517).
 (4)Local educational agencyThe term local educational agency has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (5)Regional corporationThe term Regional Corporation has the meaning given the term in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).
 (6)SchoolThe term school means a public elementary school or public secondary school. (7)School leaderThe term school leader has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (8)Secondary schoolThe term secondary school has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (9)SecretaryThe term Secretary means the Secretary of Education. (10)Specialized instructional support personnelThe term specialized instructional support personnel has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (11)State educational agencyThe term State educational agency has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (l)Authorization of appropriationsThere is authorized to be appropriated, and there shall be appropriated, out of any money in the Treasury not otherwise appropriated, to carry out this section, $50,000,000 for each of fiscal years 2019 through 2023.
			